PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/884,192
Filing Date: 30 Jan 2018
Appellant(s): Morohashi, Masaru



__________________
Tina L. Y. Choi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on January 12, 2022 appealing from the Office Action mailed June 15, 2021.
Examiner’s Answer
This is in response to the appellant’s brief on appeal filed 01/12/2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office Action dated June 15, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJCTION.” 

(2) Response to Argument

Appellant’s arguments on pages 9-18 of the appeal brief with respect to the rejection of claims 1-15 and 17-23 are not persuasive because the arguments are directed to Kim (Kim et al. US 9,646,672) not teaching all of the claimed features.
Appellant argues, “Kim does not disclose the ‘first circuit’ at least because Kim does not teach the core region generating any different address when the redundancy signal (RED) is active.
In the Office Action, the Office has rejected first circuit of claim 1 as allegedly taught by Kim. Specifically, the Office Action has relied on the teaching of Kim when the redundancy signal RED is enabled.’ as reading on the row address signal and the replacement address signal are different. See, Office Action Page 3, emphasis in original.” (Recited from pages 10-11 of the appeal brief).
The Examiner respectfully disagrees with the Appellant and submits that the core region 510 performs a normal refresh operation for a word line corresponding to a counting address CADD when the redundancy signal RED is disabled and performs a normal refresh operation for a redundancy word line replacing the word line corresponding to the counting address CADD when the redundancy signal RED is enabled, col 8 lines 34-44 of Kim. (Emphasis added). Replacing the word line corresponding to the counting address CADD when the RED signal is enabled with the address of a redundancy word line surely corresponds to producing a replacement address as claimed, or, otherwise generating the replacement address as argued above.
In order to establish a background of the claimed invention and to clearly define the claimed row address and the replacement address signals, the Examiner kindly directs the board’s attention to FIGS. 3A-B of the instant drawings and paragraph [0022] of the instant filed specification.
“As illustrated in FIG. 3A, a plurality (32, for example) of memory mats M1 to M32 are included in the memory cell array 11. Each of the memory mats M1 to M32 includes a normal region 51 and a redundancy region 52 illustrated in FIG. 3B. … The redundancy region 52 is accessed when a replacement address from the predecoder 45 is selected. Meanwhile, when an original address from the predecoder 42 is selected, the normal region 51 is accessed. Specifically, any one of the memory mats M1 to M32 is selected based on an upper 5-bit XADD<16:12> of the row address XADD, and any one of the word lines WL belonging to the normal region 51 is selected based on a lower 12-bit XADD{11:0> of the row address XADD. However, when the hit signal RBIT is activated, the access destination is switched to the redundancy region 52, and any of the word lines WL belonging to the redundancy region 52 is selected based on the replacement address.” Paragraph [0022] of the instant filed specification (emphasis added).
Thus, according to the disclosed invention, a word line WL of a normal region 51 of a memory mat is accessed based on the row address XADD and a word line WL of a redundancy region 52 of a memory mat is accessed based on the replacement address. Furthermore, a hit signal RBIT determines which of the normal or the redundancy memory word lines are accessed. When the RBIT is activated, a word line of the redundancy memory region is accessed.
Kim also discloses a memory cell array 511 comprising normal memory region and redundancy memory region. Referring to FIG. 5 of Kim, the core region 510 may include a cell array 511. The cell array 511 may include a plurality of word lines WL0 to WLX (normal memory region) and one or more redundancy word lines RWL0 to RWLZ (redundancy memory region), col 8 lines 8-14 and FIG. 5 of Kim.  “The core region 510 may control a word line corresponding to an address 
Kim defines a normal refresh operation and a weak refresh operation. “a normal refresh operation refers to an operation that refreshes memory cells (or a word lines) corresponding to a counting address [CADD]. A weak refresh operation refers to an operation that refreshes memory cells (or a word line) corresponding to a weak address”, col 4 lines 36-40 of Kim.
The counting address CADD is maintained by refresh counter 230 which increase the counting address CADD by 1 such that if a K-th word line is accessed at this time, the (K + 1)-th address is accessed the next time, col 6 lines 22-30 of Kim.
Thus, when Kim teaches that the core region 510 performs a normal refresh operation for a word line corresponding to a counting address CADD when the redundancy signal RED is disabled and performs a normal refresh operation for a redundancy word line replacing the word line corresponding to the counting address CADD when the redundancy signal RED is enabled, col 8 lines 34-44 of Kim, Kim is describing normal refresh operation of either the normal memory 
Appellant argues, “Kim fails to disclose any generation of a replacement address as recited in the combination of claim 1. Kim discloses a memory device which performs a number of different types of refresh operation and which generates a redundancy signal RED which instructs the core memory region to access a normal or redundant line of memory. An address is compared to redundancy information to determine a state of a redundancy signal (RED) and the core region may access normal or redundant word lines based on the address and the RED. See, e.g., Kim at col. 8, ll. 16-56. There is no teaching of replacing the address with any different address. Instead, Kim merely teaches that the core region accesses a word line or a redundant word line based on IADD, CADD, or LWADD and the state of RED. 
The Office argues that the plurality of first latch units L1_0 to L1_M may be latch units for latching repair address. The redundancy control block 560 compares the addresses LADD_0 to LADD_M outputted from the latch circuit 540 and an address SADD selected by a selection block 502, and generates the redundancy signal RED. See Office Action, p. 13. The Office further argues that the core region 510 replaces the selected address SADD with a repair address (mapped to the claimed replacement address signal) when the redundancy signal RED is enabled. See id., p. 14. However, contrary to the Office’s characterization of Kim, there is no teaching of the core region generating any different address when the redundancy signal (RED) is active. Kim merely describes that the core region Recited from page 11 of the appeal brief).
The Examiner respectfully disagrees. In Kim, a redundancy control block 560 may compare the addresses LADD_0 to LADD_M outputted from a latch circuit 540 (which holds the repair addresses, see col 9 lines 1-11 and FIG. 5 of Kim) and an address SADD (IADD, CADD, or LWADD, see FIG. 5 of Kim) selected by a selection block 502, and generate the redundancy signal RED. The redundancy control block 560 may enable the redundancy signal RED when the same address as the selected address SADD (IADD, CADD, or LWADD, see FIG. 5 of Kim) exists in the addresses LADD_0 to LADD_M, col 9 lines 56-63 and FIG. 5 of Kim. The core region 510 performs a normal refresh operation for a redundancy word line replacing the word line corresponding to the counting address CADD when the redundancy signal RED is enabled, col 8 lines 34-44 of Kim.

Appellant argues, “Kim does not disclose the ‘first circuit’ at least because Kim does not teach the core region replacing the selected address with a repair address. … Throughout, Kim only describes that the core region accesses different word lines based on a single address (e.g., either IADD, CADD, or LWADD in FIG. 5) and the state of the redundancy signal. Even if it is assumed that the core region 510 accessing different word lines includes generating address signals (for example, repair addresses) at the core region (a Recited from page 12 of the appeal brief).
The Examiner respectfully disagrees. The instant filed specification never mentions a repair address nor a repair address is claimed. Only replacement addresses are mentioned (for example, paragraph [0022] of the instant filed specification) that correspond to word lines of a redundant memory region (for example, redundancy region 52 in FIG. 3B of the instant drawings). The reason for not mentioning repair addresses in the instant disclosure is that  the redundant memory region of the invention is understood to be the repair memory region. 
Kim teaches redundant memory regions, for example, redundant word lines RWL0 to RWLZ (col 8 line 14 and FIG. 5 of Kim) and repair addresses LADD0 to LADD_M that are output to a redundancy control block 560, col 9 lines 1-11 and FIG. 5 of Kim, for analysis. The repair addresses of Kim are understood to correspond to the redundant word lines of the memory cell array 511 (see FIG. 5). The core region 510 performs a normal refresh operation for a redundancy word line replacing the word line corresponding to the counting address CADD when the redundancy signal RED is enabled, col 8 lines 34-44 of Kim. Thus, when the word line corresponding the counting address CADD is replaced by a redundancy word line, the redundancy word line corresponds to a repair address. This is notoriously well-known in the relevant field. For example, Jian (Jiang US 
Appellant argues, “Contrary to the Office’s allegation that the core region 510 replaces the selected SADD with a repair address (mapped to the claimed replacement address) when the redundancy signal RED is enabled, Kim shows no teaching of the repair addresses LADD_0 to LADD_m being used by the core region in any capacity. Kim merely teaches that the core region accesses a word line or a redundant word line based on IADD, CADD, or LWADD and the state of RED. Kim, therefore, further fails to teach ‘a first circuit configured to … produce the redundant signal having the first value if the first circuit detects that the row address signal is inconsistent to any of redundancy information, and produce the redundant signal having the second value and a replacement address signal if the first circuit detects that the row address signal is consistent to any of the redundancy information, wherein the row address signal and the replacement address signa are different’ as required by the combination of claim 1.
Given that virtually every aspect of the operations performed in the core region 510 that Kim is relied on to provide is silent about generating any different address when the redundancy signal (RED) is active at the core region 510. Kim Recited from pages 12-13 of the appeal brief).
The Examiner respectfully disagrees. In Kim, the redundancy control block 560 may compare the addresses LADD_0 to LADD_M outputted from the latch circuit 540 and an address SADD selected by a selection block 502, and generate the redundancy signal RED. The redundancy control block 560 may enable (mapped to the second value) the redundancy signal RED when the same address as the selected address SADD exists in the addresses LADD_0 to LADD_M, and disable (mapped to the first value) the redundancy signal otherwise, col 9 lines 56-63 and FIG. 5 of Kim. Furthermore, with respect to the row address signal and the replacement address signal being different as claimed, in Kim, the core region 510 performs a normal refresh operation for a word line corresponding to the counting address CADD when the redundancy signal RED is disabled and performs a normal refresh operation for a redundancy word line replacing the word line corresponding to the counting address CADD when the redundancy signal RED is enabled, col 8 lines 34-44 and FIG. 5 of Kim. Thus, a normal refresh operation is performed corresponding to the counting address CADD when RED is disabled (mapped to performing an operation based on the row address signal) and a normal refresh operation for a redundancy word line replacing the word line corresponding to the CADD when the RED is enabled (mapped to performing an operation with respect to the replacement address). 
Appellant argues, “Kim does not disclose the ‘second circuit’ at least because Kim is silent about calculating a refresh address based on a row address or a replacement address. … There is no teaching in Kim of calculating a refresh address at any structure of FIG. 5, based on the row address or the replacement address, where the refresh address is different from either. Hence, the Office fails to present a proper anticipation case of unpatentability based on Kim because, as discussed above, the reference must describe all of the elements of the claim. Therefore, the Office fails to show that Kim discloses ‘a second circuit configured to produce a further additional row signal, wherein the further additional row address signal includes the redundant signal and a refresh signal calculated from the row address signal or calculated from the replacement address signal, wherein the refresh address signal is different than the row address signal and the replacement address signal’ as recited in claim 1. … Kim, therefore, also fails to teach ‘a second circuit configured to produce a further additional row address signal, wherein the further additional row address signal includes the redundant signal and a refresh signal calculated from the row address signal or calculated from the replacement address signal, wherein the refresh address signal is different than the row address signal and the replacement address signal’, wherein when the redundant signal is of the first value, the refresh address signal is calculated from a physical address that is based on the row address signal, and wherein when the Recited from pages 13-14 of the appeal brief).
The Examiner respectfully disagrees. It is noted that the claimed refresh address signal as claimed in claim 1 is different from an active signal ACT and a refresh signal REF, which is single bit signal, paragraph [0023] of the instant filed specification and FIGS. 2 or 4 of the instant drawings, since the refresh signal as claimed comprises an address and hence includes a plurality of bits. The claimed refresh address signal is interpreted to be a “row hammer refresh address” RHRADD, paragraph [0023] of the instant filed specification. The RHRADD is calculated by an RHR address calculator 49 by incrementing or decrementing a physical address to obtain the address of an adjacent word line, paragraph [0024] of the instant filed specification and FIGS. 2 or 4 of the instant drawings.
Before responding to Appellant’s arguments above, the Examiner briefly digresses and describes the invention of Kim and the problem that Kim solves which is particularly pertinent to the claimed invention. 
Kim illustrates the problem of a memory cell having a shorter retention time in FIG. 1. FIG. 1 illustrates three word lines WLK-1, WLK, and WLK+1 that are arranged side by side (adjacent). If the word line WLK is activated many times, activated frequently or activated for a long time, the voltage of the word line WLK toggles frequently or is retained as a high voltage for a long time. As a consequence, due to coupling phenomenon occurring between the word line 
The disclosure of Kim is directed to performing refresh operation that may allow memory cells having a data retention time shorter than a reference retention time to operate normally, col 2 lines 25-29 of Kim. In the description of FIG. 1, the word line WLK is generally referred to as a row hammer address and the adjacent word lines WLK-1 and WLK+1 are generally referred to as victim word lines. A refresh operation of a victim word line (either WLK-1 or WLK+1) is known as a weak refresh operation in the art and the address of the victim word line is calculated by either incrementing (WLK+1) or decrementing (WLK-1) the row hammer address. 
Returning to Appellants arguments above and considering the claim limitation “a second circuit configured to produce a further additional row address signal, wherein the further additional row address signal includes the redundant signal and a refresh signal”, it is submitted that the instant filed specification is silent about a further additional row address signal. However, because many signals are described in the instant specification and the drawings, the claimed further additional row address signal was interpreted to be the signal comprising REFADD <16:0> and RBIT signals that are output of the RHR (row hammer refresh) address calculator 49, see FIGS. 2 or 4 of the instant drawings. This interpretation is consistent with the claim limitation since the further additional 
Now consider the claim limitation “a refresh signal calculated from the row address signal or calculated from the replacement address signal”. As already noted above, the claimed refresh signal was interpreted to be the signal or the redundancy word line replacing the corresponding address LWADD depending on whether or not the redundancy signal RED is disabled or enabled respectively, col 8 lines 45-56 and FIG. 5 of Kim. When the signal RED is disabled, the claimed refresh address is the LWADD of Kim because LWADD corresponds to a word line adjacent to the row hammer address in the normal memory region. When the signal RED is enabled, the claimed refresh address signal is the redundancy word line replacing the corresponding address LWADD, 
Next consider the claim limitation “wherein when the redundant signal is of the first value, the refresh address signal is calculated from a physical address that is based on the row address signal, and wherein when the redundant signal is of the second value, the refresh address signal is calculated from a physical address that is based on the replacement address signal”. This limitation is clearly taught by Kim as already argued above in the preceding paragraph, For example, when the signal RED is disabled, the claimed refresh address is the LWADD of Kim because LWADD corresponds to a word line adjacent to the row hammer address in the normal memory region. When the signal RED is enabled, the claimed refresh address signal is the redundancy word line replacing the corresponding address LWADD, col 8 lines 45-56 and FIG. 5 of Kim, because the redundancy word line replacing the corresponding address LWADD corresponds to an adjacent word line of a row hammer address in the redundant memory region. 
Appellant argues, “Kim does not disclose the ‘second circuit’ at least because Kim does not disclose incrementing or decrementing a physical address to produce the refresh address signal.” (Recited from page 15 of the appeal brief).
or the redundancy word line replacing the corresponding address LWADD depending on whether or not the redundancy signal RED is disabled or enabled respectively, col 8 lines 45-56 and FIG. 5 of Kim. When the signal RED is disabled, the claimed refresh address is the LWADD of Kim because LWADD corresponds to a word line adjacent to the row hammer address in the normal memory region. When the signal RED is enabled, the 
Appellant argues, “Kim fails to disclose any structure relating to the claimed ‘first predecoder,’ ‘second predecoder’ and ‘encoder.’
However, the Office does not demonstrate Kim discloses any features that correspond to the structure of a ‘predecoder’ or an ‘encoder’ as recited in claim 22. In fact, Kim is silent as to any form of row address decoding or encoding. Therefore, Kim fails to disclose ‘a first predecoder configured to receive the row address and provide a decoded row address,’ ‘a second predecoder configured to receive the redundancy information and provide a decoded replacement address,’ and ‘an encoder to generate a row hammer address from the decoded row hammer address, wherein the second circuit is configured to generate the refresh address based on the row hammer address’ as recited in claim 22.” (Recited from pages 16-17 of the appeal brief).
The Examiner respectfully disagrees. It is noted that dependent claim 22 was rejected under 35 U.S.C. 112(a), pre-AIA  first paragraph, and 35 U.S.C. 112(b), pre-AIA  second paragraph. See pages 7-11 of the Final Rejection of 06/15/2021.

In the context of the disclosed invention, it appeared to the Examiner that the claimed first and second predecoder and the claimed encoder are configured to pass the input address to the output address without performing any decoding or encoding function. In other words, the first and the second decoder and the encoder simply passes inputs to the outputs without performing any specific function. Since the inputs to these structures are unaltered as they pass through each respective structure, these structures were not mapped to any element of the prior art of record. These structures were assumed to be signal lines. The interpretation adopted by the Examiner under the 112(b) rejection of claim 22 was clearly explained on page 11 second paragraph of the final rejection of 06/15/2021.
Appellant’s arguments on pages 18-22 of the appeal brief with respect to the written description requirement and the indefiniteness of dependent claims 22-23 have been fully considered and are deemed not persuasive. 
Appellant argues, “Dependent claims 22 and 23 are compliant with the written description requirement under 35 U.S.C. 112(a).
The Office Action alleges that claims 22 and 23 fail to comply with the written description requirement. In particular, the Office Action alleges that while first and second predecoders may be disclosed, that those predecoders merely pass a See Office Action, p. 8. 
The written description requirement implicitly discloses the ‘first predecoder configured to … provide a decoded row address’ and the ‘second predecoder configured to … provide a decoded replacement address’ as recited in claim 22.” (Recited from pages 18-19 of the appeal brief).
The Examiner respectfully disagrees and submits that the Examiner relied solely on the instant filed specification and the drawings to conclude that dependent claim 22 does not meet the written description requirement. Circuit elements that are relevant to the Examiner’s analysis are Row Address Latch 41, predecoder 42, predecoder 45, comparator 44 of FIG. 2 of the instant drawings and paragraph [0020] of the instant filed specification. “The predecoder 45 has supplied thereto the row address DEFADD stored in the redundancy fuse circuit 37. Therefore, when an address output from the row address latch circuit 41 matches the row address DEFADD [emphasis added] stored in the redundancy fuse circuit 37, the hit signal RBIT is activated.” Paragraph [0020] of the instant file specification. The output of the row address latch 41 may match the DEFADD when it is compared at comparator 44. Since the DEFADD may match the output of the row address latch 41 at comparator 44 and the DEFADD is fed to the predecoder 45, it is the DEFADD itself as stored in the fuse circuit 37 that is compared with the output of the row address latch 41 at comparator 44. Therefore, predecoder 45 and for the same reason predecoder 42 do not provide a decoded row address” and “a second predecoder … provide a decoded replacement address” as claimed in dependent claim 22.
In addition, the claimed encoder merely adds the RBIT signal to the RHRADD as a most significant bit. This, however, does not change the content of the RHRADD address. 
In addition, dependent claim 22 was also rejected under the written description requirement for the language “a decoded row hammer address”. The specification is completely silent about a decoded row hammer address. Furthermore, dependent claim 22 was also rejected because of the language “if the refresh signal has the first value” and “if the refresh signal has the second value”. The Examiner did not find support anywhere in the instant filed specification. Furthermore, the refresh signal in claim 22 contradicted with the refresh signal in claim 1. In claim 1, the refresh signal was calculated either from a row address or a replacement address and thus the refresh signal in claim has values more than two. This was considered a typographical error and the proper language may be the redundant signal having the first and the second value.
Appellant argues, “The written description discloses the ‘first predecoder’ and the ‘second predecoder’ as recited in claim 22 under a broadest reasonable interpretation.” (Recited from page 19 of the appeal brief).
The Examiner respectfully submits that claim 22 was not rejected under the written description requirement because of a lack of description of a first provide a decoded row address” and “a second predecoder … provide a decoded replacement address” and for a multitude of other reasons already mentioned in the preceding paragraphs.
Appellant argues, “Dependent claims 22 and 23 are definite under 35 U.S.C. 112(b)
The various decoded addresses recited in claim 22 are clear and definite at least because a person of ordinary skill in the art would understand the conversion between addresses and decoded addresses.” (Recited from page 21 of the appeal brief).
The Examiner respectfully disagrees. The indefiniteness occurs because it is not clear whether the address and the decoded address are the same or different. The claim requires a predecoder to generate a decoded address. However, based on the specification, the address and the decoded address are the same. Because there is a decoder that is configured to decode an address it is not clear whether the address and the decoded address are the same or different.
Furthermore, claim 22 was also rejected because of the requirement that the refresh signal has the first value and the second value. The refresh signal as claimed in claim 1 is a multi-bit address signal that has a large number of 
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
Conferees:
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                               
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.